Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 1 of 12




                    EXHIBIT 36
Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 2 of 12




                                                                              TOCMAIL_00005145
 Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 3 of 12

Contents
Exchange Online Advanced Threat Protection                                            3

Solution overview                                                                     4

Service architecture                                                                    5

Safe Attachments                                                                      6

Safe Links                                                                            8

Reporting and tracing                                                                 9

How to buy Exchange Online Advanced Threat Protection                               11




                                                                               TOCMAIL_00005146
 Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 4 of 12

Exchange Online Advanced Threat Protection
Microsoft Office 365 provides robust email protection against spam, viruses, and malware with Microsoft
Exchange Online Protection (EOP). But as hackers around the globe launch increasingly sophisticated
attacks, organizations are seeking tools that provide additional protection. We are pleased to offer
customers new security capabilities in Office 365 with Exchange Online Advanced Threat Protection
(ATP), an email filtering service that provides additional protection against specific types of advanced
threats.




                                                                                                    TOCMAIL_00005147
 Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 5 of 12

Solution overview
Exchange Online Advanced Threat Protection is acloud-based email filtering service that helps protect
your organization against unknown malware and viruses by providing robust zero-day protection. ATP
includes features to help safeguard your organization from harmful links in real time. It also has rich
reporting and URL trace capabilities that give admins insight into the kind of attacks happening in your
organization.

ATP for Exchange Online delivers the following benefits:

• Protection against unknown malware and viruses. Today EOP employs robust and layered
   antivirus protection powered with three different engines against known malware and viruses. ATP
   extends this protection through afeature called Safe Attachments, which helps protect against
   unknown malware and viruses and provides better zero-day protection to safeguard your messaging
   system. All messages and attachments that don't have aknown virus/malware signature are routed to
   aspecial hypervisor environment, where abehavior analysis is performed using avariety of machine-
   learning and analysis techniques to detect malicious intent If no suspicious activity is detected, the
   message is released for delivery to the mailbox.

• Real-time, time-of-click protection against malicious URIs. EOP scans each message in transit in
   Office 365 and provides time of delivery protection, blocking malicious hyperlinks in amessage. But
   attackers sometimes try to hide malicious URLs within seemingly safe links that are redirected to
   unsafe sites by aforwarding service after the message has been received. The ATP Safe Links feature
   proactively protects your users if they click such alink. That protection remains every time they click
   the link, so malicious links are dynamically blocked while good links can be accessed.

• Rich reporting and URL trace capabilities. ATP also offers rich reporting and tracking capabilities,
   so you can gain critical insights into who is getting targeted in your organization and the category of
   attacks you are facing. Reporting and message tracing allows you to investigate messages that have
   been blocked due to an unknown virus or malware, while the URL trace capability allows you to track
   individual malicious links in the messages that have been clicked.




                                                                                                     TOCMAIL_00005148
     Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 6 of 12

Service architecture




                Sender

                                                                                Multiple filters + 3 antivirus engines
                                                                                with Exchange Online protection




                                                                                                                1
                  Detonation chamber
                  (sandbox)
                                              Suspicious attachment
                  Registry call'          4
                  Flevat,00?
                                                                        Malicious links
                                                                                                             Recipient


                                   Safe                    Safe links rewrite                                      IRA
                                                   r




Exchange Online Advanced Threat Protection capabilities:

• Safe Links—proactively protects your users from malicious hyperlinks in amessage. The protection
      remains every time they click the link, so malicious links are dynamically blocked while good links can
      be accessed.

• Safe Attachments—helps protect against unknown maiware and viruses, and provides zero-day
      protection to safeguard your messaging system. All messages and attachments that don't have a
      known virus/malware signature are routed to aspecial environment where ATP uses avariety of
      machine-learning and analysis techniques to detect malicious intent. If no suspicious activity is
      detected, the message is released for delivery to the mailbox.

IN    Dynamic Delivery—a Safe Attachments feature that reduces latency of message delivery while an
      attachment is being inspected for malware.




                                                                                                                         TOCMAIL_00005149
 Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 7 of 12

Safe Attachments
Safe Attachments is afeature that opens suspected unknown attachments in aspecial hypervisor
environment and detects malicious activity. It is designed to detect malicious attachments even before
anti-virus signatures are available. Safe Attachments detonates attachments that are common targets for
malicious content, such as Office documents, PDFs, executable (EXE) files, and Flash files.



What is Dynamic Delivery of Safe Attachments?

Dynamic Delivery is an innovative feature and adifferentiated capability. After going through the
standard Office 365 protection process of multiple antivirus engines and multiple spam filters, an email
with asuspicious attachment enters the Safe Attachments sandbox environment, which has adetonation
chamber to analyze the attachment and determine whether or not it's safe—a process that takes an
average of four minutes (up to 30 minutes, depending on file type).

With Dynamic Delivery of Safe Attachments, that delay is eliminated by sending the body of the email
with aplaceholder attachment while the actual suspicious attachment undergoes aSafe Attachments
scan. Recipients can read and respond to the message, which includes notification that the original
attachment is being analyzed. If the real attachment is cleared, it replaces the placeholdec if not the
admin can filter out the unwanted and potentially malicious attachment




          C




                                                                       Adminsetspolicy




                                                                       I Adrnin gets notification
                                                                         if message is blocked




                                                                                                    TOCMAIL_00005150
 Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 8 of 12
Set up a Safe Attachments policy

1.   In the Exchange Admin Center (EAC), go to Advanced threats> Safe attachments, and then assign
     aname to your policy.
2. Select the action you want at your organization for unknown malware in attachments: either Monitor,
     Block, or Replace.
3.   Under Redirect attachment on detection, select Enable redirect and enter an email address to
     receive the AlP notification.

     Microsoft recommends creating anew mailbox to receive ATP notifications because these
     notifications will contain the attachments detected as unknown malware.

4. To enable an attachments policy that can be applied to users, groups, and domains in your
     organization, go to the Applied to section of the ATP policy, and then choose The recipient is, The
     recipient domain is, or The recipient is amember of.
5. Save your policy.




                                                                                                  TOCMAIL_00005151
 Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 9 of 12

Safe Links
Safe Links is afeature that helps prevent users from going to malicious websites when they click them in
email. Safe Links has advanced reporting features that make it easy to determine who has clicked
through to amalicious link, which supports faster remediation.




         ..   C
                                                                          Admin sets policy




     fl 0¼. 365


                  A   This webste has beer classified as malicious.

                                                                                         Users notified if
                                                                      4                  a malicious link is
                                                                                         clicked in email
                  X




Set up a Safe Links policy

6.   In the Exchange Admin Center (EAC), go to Advanced threats                     >   Safe links.
7. Go to Settings, and then choose On so that URLs will be rewritten and checked.
8. Optional: Clear the Do not track user clicks check box if you don't want to store information about
     which user followed aparticular link. Select the check box to store this information.
9. Optional: Clear the Do not allow users to click through to the original URL check box if you want
     your users to have the option of following alink even if ATP has determined that the link points to a
     malicious website. Select the check box to stop users from proceeding to the URL target of alink.
10. Choose Save.




                                                                                                               TOCMAIL_00005152
  Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 10 of
                                        12
Reporting and tracing
Find out whether aspecific email has been detonated, and get the results. And find out who has been
following malicious links.



Message Trace

With the Message Trace feature, you can keep track of each message and attachment that is routed to
Safe Attachments after apolicy is applied. To find out the status of such messages, go to the Exchange
Admin Center and choose mail flow> message trace. The Message Trace details have information for
each message and attachment.



URL Trace

Your Safe Links policy can be enabled to log which recipients are following links that have been
protected by Safe Links. If tracking URIS is also enabled, this information can be found in the Exchange
Admin Center by choosing mail flow> URL trace. You can sort the URL Trace report by date range,
recipients, and specific URIS.




                                                                         Admins have
                                                                         complete visibility
                                                                         into who clicked
                                                                         on what links
   '0




                                                                          Reporting by
                                                                          file types and
                                                                          disposition




                                                                                                   TOCMAIL_00005153
 Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 11 of
View ATP Disposition Reports
                                       12

The disposition reports created by ATP can be used to see the number of messages and file types routed
to Safe Attachments.

1.   In the Exchange Admin Center (EAC), go to Advanced threats.
2. Click the reports icon arrow, and choose to view the Advanced Threat Protection Disposition Report
     by either file type or disposition.



Zero-hour Auto Purge

If an unread email is incorrectly categorized as spam, malicious, or safe, Zero-hour Auto Purge provides
the ability to change that verdict. For example, if amessage is delivered to your Inbox and later found to
be spam, Zero-hour Auto Purge moves that message from the Inbox to the span folder the reverse is
true for messages misclassified as span. Admins have total control over whether or not to use this
feature, because Zero-hour Auto Purge can be disabled in the EAC.




                                                                                                   TOCMAIL_00005154
  Case 0:20-cv-60416-AMC Document 97-36 Entered on FLSD Docket 07/09/2021 Page 12 of
                                        12

How to buy Exchange Online Advanced Threat Protection
Protect your email in real time against unknown and sophisticated attacks.

Advanced Threat Protection is included in the most comprehensive enterprise plan: Office 365 Enterprise
E5.

You can also add Advanced Threat Protection to the following Exchange and Office 365 subscription
plans for $2.00 per user per month: Exchange Online Plan 1, Exchange Online Plan 2, Exchange Online
Kiosk, Exchange Online Protection, Office 365 Business Essentials, Office 365 Business Premium, Office
365 Enterprise El, Office 365 Enterprise E2, Office 365 Enterprise E3, Office 365 Enterprise E4, Office 365
Enterprise Ki, Office 365 Enterprise K2.

To add Advanced Threat Protection to your subscription, contact your volume licensing reseller or visit
office.com/enterprise-solutions to learn more.




© 2016 Microsoft. All rights reserved. This document is provided as-is. Information and views expressed in this document, including URL
and other Internet website references, may change without notice. Some information may relate to prereleased product and may be
substantially modified before being commercially released or changed overtime with product updates. You bear the risk of using it.




                                                                                                                                 TOCMAIL_00005155
